Citation Nr: 0612567	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 
20 percent for right knee disability, status-post anterior 
cruciate ligament reconstruction and medial meniscus repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1995 to 
June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of an increased rating for right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's migraine headaches are productive of 
characteristic prostrating attacks occurring on an average of 
more than once a month.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 
8100 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2. 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's service-connected migraine headaches are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8100.  38 C.F.R. § 4.124a (2005).  Under the rating 
schedule, a 10 percent evaluation for migraine headaches 
requires characteristic prostrating attacks averaging one in 
two months over the last several months.  A 30 percent 
evaluation is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).

After reviewing all the evidence, the Board finds that the 
veteran is entitled to a 30 percent disability rate for her 
migraine headaches, but no higher.  The evidence shows that 
the veteran has migraine headaches approximately twice a week 
with associated photophobia, phonophobia, and occasional 
nausea lasting two to nine hours.  The headaches worsen with 
movement.  Alleviation of her migraines requires sleep and 
sometimes medication.  She also takes a preventative 
medication twice daily.  The Board finds, therefore, that the 
veteran's disability picture is more accurately reflected by 
a 30 percent disability rating. 

The veteran is not, however, entitled to a higher rating 
because the evidence fails to show that she has very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Although the evidence 
indicates that the veteran's migraines are generally relieved 
by sleep and medication, her headache diary from September 
2005 through March 2006 indicates that she usually is able to 
continue functioning for several hours after the headaches 
begin before she goes to sleep.  Only a few times did she go 
to sleep within one to two hours after the headache began.  
There is also no evidence that she has had to immediately 
stop what she was doing and seek alleviation for any 
headaches she experienced.  In addition, the evidence does 
not show that she suffers from prolonged attacks.  Rather it 
appears that her headaches are generally relieved after 8 or 
9 hours of sleep making the attacks less than 24 hours in 
duration.  

As for severe economic inadaptability, although the evidence 
shows that the veteran's migraines interfere somewhat with 
her employment as a security guard and with her schooling, 
there is no indication that she has been unable to continue 
with either because of them.  Furthermore, the evidence shows 
that she has been able to adapt her work schedule to 
accommodate her headaches.  The veteran testified that her 
migraines have restricted the positions that she can accept 
at work because she has to leave when her migraines are bad.  
She also testified that she is limited on the hours she can 
work and that she tries to work at night when it is dark.  
There is no evidence, however, that she has been instructed 
by a doctor to limit her work hours or to work at night due 
to her migraine headaches.  Nor is there any evidence that, 
by passing up other work opportunities, her migraines have 
caused severe economic hardship on the veteran.  Thus the 
evidence fails to show that the veteran has very frequent 
completely prostrating and prolonged migraine attacks that 
are productive of severe economic inadaptability.  

For the foregoing reasons, the Board grants an increase in 
the veteran's disability rate to 30 percent but no higher for 
her service-connected migraine headaches.

II.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
April 2003, subsequent to the initial AOJ decision.  
Additional notice was provided in November 2004 and June 
2005.  These notices, read as a whole, appropriately advised 
the veteran of all the Pelegrini II notice elements as listed 
above.  Although the appropriate notice was provided after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notices provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify by 
providing notice of all four Pelegrini II elements as to all 
claims.  Moreover in a July 2005 supplemental statement of 
the case, her claims were readjudicated.  She has also been 
provided the text of the relevant regulation implementing the 
law with respect to these notice requirements and has been 
told it was her responsibility to support the claim with 
appropriate evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices; and she has done 
so throughout the claim process.   

Upon receipt of an application for benefits, VA is required 
to notify a claimant of what information and evidence will 
substantiate all the elements of the claim including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present case, the veteran's claim was originally for 
service connection, which was granted for migraine headaches 
in the August 2001 rating decision.  Subsequently she was 
notified of the information and evidence necessary to 
substantiate her claim for a higher initial disability rating 
and her claim was readjudicated.  Thus VA has cured any 
defect in the lack of notice prior to the initial 
adjudication of the veteran's service connection claim.  The 
veteran has not, however, been notified of the requirements 
for establishing an effective date.  The Board finds that 
there is no prejudice to the veteran in proceeding with her 
claim, however, as the Board is granting an increased rating 
only.  Any notice related to the assignment of an effective 
date of that increase can be provided to the veteran by the 
RO prior to its adjudicating that issue, thereby curing any 
defect in notice that may currently exist.

Thus, the Board considers the notice requirements met, and 
the actions taken by VA to have cured the error in the timing 
of the notice.  Further, the Board finds that the purpose 
behind the notice requirements has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  Her 
service medical records are of record.  VA treatment records 
were obtained.  The veteran did not identify any private 
treatment for her migraine headaches.  She has submitted 
additional evidence as well that is relevant to her claim.  
The veteran was notified in the rating decisions, Statement 
of the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examination in June 2005.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's migraine 
headaches since she was last examined.  The veteran has not 
reported receiving any recent treatment (other than at VA, 
which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.  


ORDER

Entitlement to a disability rating of 30 percent for migraine 
headaches is granted, subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

The Board remands the veteran's claim for an increased rating 
for her service-connected right knee disability for further 
development.  Although the additional delay is regrettable, 
it is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that she is 
afforded every possible consideration.  

The veteran testified before the Board that she was told by 
the VA physician who performed surgery on her right knee in 
July 2003 that she has arthritis in the knee due to the 
meniscal injury.  She also testified that a Grand Round was 
conducted and she was examined to determine if any additional 
treatment was warranted.  

A February 2004 note in the VA treatment records indicate 
that the veteran was to have x-rays and a magnetic resonance 
imaging study done on the right knee but the resulting 
reports are not of record.  Furthermore, although the VA 
treatment records indicate that a Grand Round was conducted, 
the actual records of that are not in the file.  The Board 
finds that such treatment records may be highly probative to 
the veteran's claim for an increased rating and should be 
obtained.

Once those VA treatment records are obtained, the veteran 
should be scheduled for another VA examination to determine 
the current severity of her right knee disability.  The 
examiner should obtain current x-rays of the veteran's right 
knee and should comment in his/her report whether the veteran 
currently has arthritis in the right knee that is due to the 
past trauma to it.  

Furthermore, upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim including that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman, 19 Vet. App. at 473.  
In the present case, the veteran has not been notified of the 
requirements for an earlier effective date.  Thus on remand 
proper notice that informs the veteran of the type of 
evidence that is needed to establish an effective date should 
be provided to the veteran.    

Accordingly, the case is REMANDED for the following action:

1. The RO should provide notice to the 
veteran that, if an increased rating is 
awarded, an effective date will be assigned.  
Such notice should also advise her of what 
information and evidence is needed to 
establish an effective date.

2.  The RO should obtain the veteran's 
medical records from the VA Medical Center in 
Bay Pines, Florida, for treatment of her 
right knee disability from August 2003  to 
the present specifically all imaging reports 
and reports related to a Grand Round for the 
veteran's right knee condition.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for a VA orthopedic examination.  The claims 
file must be provided to the examiner for 
review in conjunction with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed, and provide 
a complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected right knee 
disorder, specifically x-rays.  The examiner 
should determine the limitation of motion, if 
any, of the veteran's knee and discuss whether 
there is pain on movement, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity. 

The examiner should specifically comment on 
whether there is x-ray evidence of arthritis 
in the right knee, and, if so, whether in the 
examiner's opinion it is related to the 
service-connected right knee disability.

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the VA 
examination report is complete, the RO should 
readjudicate the claim.  If such action does 
not resolve the claim, a supplemental 
statement of the case should be issued to the 
veteran and her representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


